arian

ania eee a TIANA OECTA
socal ie aN tees |fieesierh di ah sot

   

USDC * Shy
DOCUMENT

 

 

 

UNITED STATES DISTRICT COURT | BEBCTRONIC ALLY PILED |
SOUTHERN DISTRICT OF NEW YORK
Oe eee x poc # _
HERBERT ALFORD, : DATE FILED: Ee
Plaintiff,
~against— No. 17 Civ. 5217 (JFK)
ERIC J. EPSTEIN, M.D., ORDER
MONTEFIORE MEDICAL CENTER, and
UNITED STATES OF AMERICA,
Defendants. :
none eee ee X

JOHN F. KEENAN, United States District Judge:

As will be set forth more fully in the Court’s forthcoming
Opinion and Order resolving the motions for summary judgment
filed by Defendants Eric J. Epstein, M.D. and Montefiore Medical
Center (ECF No. 51), and the United States of America (ECF No.
56), and as consented to by Plaintiff’s counsel during oral
argument on January 9, 2020, Defendants Eric J. Epstein, M.D.
and Montefiore Medical Center are dismissed from this action.

The Clerk of Court is directed to update the case caption
accordingly.

SO ORDERED

Khar Te Ke /
Dated: New York, New York Og ¥ at.

January 13, 2020 Johh F. Keenan
United States District Judge
